Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 04/20/2022 has been entered and made of record.
Claims 2-3 and 14-15 are canceled.
Claims 1, 4-13, and 16-31 are pending.


REASON FOR ALLOWANCE




The claimed invention is a method/device of quantizing or inverse quantizing for processing video data with a distinct combination of limitations (emphasis added):  “coding a value for a first greater than zero syntax element for a first quantized transform coefficient of a residual block of video data; after coding the value for the first greater than zero syntax element, coding a first parity bit representing a parity for the first quantized transform coefficient; after coding the first parity bit, coding one or more values for one or more syntax elements representing a remaining level value for the first quantized transform coefficient; determining a first state of a data structure, the first state representing a first quantizer applied when quantizing or inverse quantizing the first quantized transform coefficient; updating the data structure to a second state according to the first state and the parity for the first quantized transform coefficient; after coding the value for the first greater than zero syntax element and the first parity bit, coding a value for a second greater than zero syntax element for a second quantized transform coefficient of the residual block of video data; after coding the value for the second greater than zero syntax element, coding a second parity bit representing a parity for the second quantized transform coefficient; after coding the second parity bit, coding one or more values for one or more syntax elements representing a remaining level value for the second quantized transform coefficient; determining a second quantizer to be applied when quantizing or inverse quantizing the second quantized transform coefficient according to the second state of the data structure; and 2Application Number 16/416,815 Response to Final Office Action mailed December 29, 2021quantizing or inverse quantizing the second quantized transform coefficient using the second quantizer.  



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 4-13, and 16-31 are allowed.



CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488